ORDER

PER CURIAM.
Jeffrey McCart appeals from the judgment denying his Rule 24.035 motion based on the “escape rule.”1 Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).

. The escape rule is judicially created doctrine that generally operates to deny the right of appeal or post-conviction relief to a defendant who flees from justice. Wagner v. State, 172 S.W.3d 922, 924 (Mo.App.2005).